[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON OBJECTIONS TO FACTFINDERS' REPORT
This is an action to recover a balance of $7000 due under a written contract for the sale of forty-three custom made windows for a price of $21,000. The windows were to be installed by the defendant and after fabrication, some of the windows turned out to be too large for their frames and had to be modified by the defendant at a cost of $2251.06. There was a major dispute as to which party had the responsibility for the measurements.
On August 11, 1995, the Factfinder found the issues for the plaintiff recommending judgment for the unpaid balance of $7000, interest of $4,748.94 and attorney's fees in the amount of $2700 plus costs.
Plaintiff objects to the report because the Factfinder's award of attorney's fees was less than the claimed amount of $4600.
Defendant objects to the report principally on the ground that the Factfinder's conclusion that the defendant was responsible for taking of the measurements, but also to the award of interest and attorney's fees.
The standards of Review of a Factfinder's report are set forth in Wilcox Trucking v. Mansour Builder, Inc.,20 Conn. App. 420 (1989). This court may not substitute its CT Page 12435 judgment for those of the trier of fact and his findings should be overturned only when they are clearly erroneous.
Review of the report indicates that there were certain typographical errors in the reports "Conclusions" in which the word "Plaintiff" in Paragraphs 21 and 22 is obviously meant to be "Defendant."
Otherwise the court is unable to conclude that any other findings or conclusions in the report were clearly erroneous.
The written contract contained provisions for interest and attorney's fees in the event of non-payment. The award of interest and of attorney's fees in a sum less than that requested was clearly within the discretion of the Factfinder. As to the other issues of fact and law in the case there was sufficient evidence to justify the recommendations of the Factfinder.
Objections to the Factfinder's report are overruled and Judgment is entered for the plaintiff in accordance with the report.
Wagner, J.